This appeal is from an order denying a writ of assistance petitioned for by appellant against respondents Ehrlichman.
The case was heard and decided in the court below on an agreed statement of facts upon which the sole question to be passed upon by the trial court was whether or not respondents Ehrlichman were judgment debtors, in view of the fact that they did not assume and agree to pay the mortgage on the real property involved or purchase the property subject to the mortgage; and *Page 27 
whether or not they were entitled to homestead rights in and to the real property and to occupy it during the period of redemption.
Respondents were made parties defendant to the foreclosure, and the judgment provided that
". . . they are hereby forever barred and foreclosed of all right, title, interest, equity, lien, claim and estate in and to said mortgaged property and each and every part thereof."
The judgment further provided that the mortgaged property be sold to satisfy the judgment.
[1] This case is controlled by our decision in State exrel. O'Brien v. Superior Court, 173 Wash. 679, 24 P.2d 117, affirmed in an En Banc decision in 176 Wash. 704,29 P.2d 1119.
It necessarily follows that the judgment in this case must be, and is, affirmed.
ALL CONCUR. *Page 28